DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated January 15, 2021 in responding to the Office Action of October 16, 2020 provided in the rejection of all previous pending claims 1-16.
Claims 1, 4, and 12 have been amended.
Claim 13 has been cancelled.
No claims have been newly added.
Thus, claims 1-12 and 14-16 are pending for examination.

Allowable Subject Matter
3.	Claims 1-12 and 14-16 are allowed, which re-number as 1-15.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…using at least one first semantic model, each of the at least one first semantic model semantically representing interaction patterns of a respective device of the at least one device; providing a second semantic model, the second semantic model formalizing composed interactions by semantically describing interaction pattern types, the interaction pattern types being an instance of at least one of the interaction patterns; implementing the second semantic model, the implementing of the second semantic model comprising instantiating a network resource identifier to each of the 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-12 and 14-16 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
Reiner et al. (US 10,262,019 B1) disclose a processing platform implementing an Internet of Things (IoT) distributed management system accessible to a plurality of user devices over at least one network.  
Arnold et al. (US 8,417,658 B2) disclose a method involves accessing a target computing environment model that electronically captures environment modeling parameters, and expressing the target computing environment model as a model graph.  A realization pattern (114) is accessed and expressed as a pattern graph.  A processing device (102) is utilized to evaluate the realization pattern against the target computing environment model by executing a pattern matching algorithm that attempts to match the pattern graph to the model graph.  Information is conveyed corresponding to evaluation results.
Dim et al. (US 2013/0332897 A1) disclose a process of creating a user model 
using component based approach.
Sawczuk et al. (US 2014/0310306 A1) disclose a computer based system for pattern recognition and user interaction that assists users with extracting value from their data.  The system for pattern recognition and user interaction converts text based queries into usable mathematical models and software code and provides hierarchical tracing of ongoing interrogation by way of text based queries and related answers while also providing suggestions for future queries to the user.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MARINA LEE/Primary Examiner, Art Unit 2192